DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because Abstract: “54591361” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 10, 2, 3-9; 11, 12, 13-18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10; 11, 12, 14-19, 15, 15 of U.S. Patent No. 11,179,209 (simply “11,179,209” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claims 1 & 10, claim 1 of U.S. Patent No. 11,179,209 discloses a robotic surgery system (col. 23, lines 42-44) comprising:
an input device configured to control a surgical instrument that includes an end effector (col. 23, lines 42-44); and
a processor (col. 23, lines 43-44) configured to:
receive an enablement signal that, in an active state, permits a change in an orientation of the end effector in response to a change in an orientation of the input device (col. 23, lines 47-50);
in response to a determination that the enablement signal has transitioned to the active state, determine an alignment error between a current orientation of the input device and a current orientation of the end effector (col. 23, lines 51-55); and
in response to a determination that the alignment error does not satisfy an alignment criterion and the enablement signal is in the active state (col. 23, lines 56-58):
determine a rotational speed associated with a change in orientation of the input device (col. 23, lines 59-60);
in response to a determination that the rotational speed satisfies a threshold rotational speed associated with reducing the alignment error, produce an adjustment control signal (col. 23, lines 61-64); and
adjust the orientation of the end effector based on the adjustment control signal to reduce the alignment error (col. 23, lines 65-67) as cited in claim 1;
wherein the processor is configured to determine that the alignment error does not satisfy the alignment criterion responsive to the alignment error being greater than the alignment criterion (col. 23, lines 56-58) as cited in claim 10.
	In addition, claim 1 of 11,179,209 is more specific than claims 1 &10 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 2 and 3-9, claim 1 of 11,179209 discloses everything claimed as applied above. In addition, claims 2 and 4-10 of 11,179,209, respectively, disclose every single feather further claimed (col. 24, lines 1-5 and lines 10-54).  
	
Regarding claim 11, claim 11 of U.S. Patent No. 11,179,209 discloses a non-transitory computer readable medium storing instructions that, when executed by a processor of a robotic surgery system, cause the processor to execute a method of reducing alignment difference between an end effector of a surgical instrument of the robotic surgery system and an input device of the robotic surgery system (col. 24, lines 55-59), the method comprising:
receiving an enablement signal that, in an active state, permits a change in an orientation of the end effector in response to a change in an orientation of the input device (col. 24, lines 62-65);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input device and a current orientation of the end effector (col. 24, line 66 to col. 25, line 3); and
in response to determining that the alignment error does not satisfy an alignment criterion and the enablement signal is in the active state (col. 25, lines 4-6):
determining a rotational speed associated with a change in orientation of the input device (col. 25, lines 7-8);
in response to determining that the rotational speed satisfies a threshold rotational speed associated with reducing the alignment error, producing an adjustment control signal (col. 25, lines 9-12); and
	adjusting the orientation of the end effector based on the adjustment control signal to reduce the alignment error (col. 25, lines 13-15).

	In addition, claim 11 of 11,179,209 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 12, 13-18, 19, 20, claim 11 of 11,179209 discloses everything claimed as applied above. In addition, claims 12, 14-19, 15, 15 of 11,179,209, respectively, disclose every single feather further claimed (col. 25, lines 16-20, and lines 25 to col. 26, line 30; col. 25, lines 32-36; col. 25, lines 32-36).  
Allowable Subject Matter
4.	Claims 1-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a receipt of a terminal disclaimer (TD).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2857